      Case 4:20-cv-03033-JST Document 24 Filed 05/21/20 Page 1 of 4




 1   MICHAEL A. KELLY, State Bar No. 71460
      MKelly@WalkupLawOffice.com
 2   RICHARD H. SCHOENBERGER, State Bar No. 122190
      RSchoenberger@WalkupLawOffice.com
 3   MATTHEW D. DAVIS, State Bar No. 141986
      MDavis@WalkupLawOffice.com
 4   JADE SMITH-WILLIAMS, State Bar No. 318915
      JSmithWilliams@WalkupLawOffice.com
 5   WALKUP, MELODIA, KELLY & SCHOENBERGER
     650 California Street
 6   San Francisco, CA 94108
     Telephone: 415-889-2919
 7   Facsimile: 415-391-6965
 8   ALAN A. GREENBERG, State Bar No. 150827
      AGreenberg@GGTrialLaw.com
 9   WAYNE R. GROSS, State Bar No. 138828
      WGross@GGTrialLaw.com
10   DEBORAH S. MALLGRAVE, State Bar No. 198603
      DMallgrave@GGTrialLaw.com
11   GREENBERG GROSS LLP
     601 South Figueroa Street, 30th Floor
12   Los Angeles, CA 90017
     Telephone: 213-334-7000
13   Facsimile: 213-334-7001
14   _______________________
     SHANIN SPECTER, Pennsylvania State Bar No. 40928
15    shanin.specter@klinespecter.com
     KLINE & SPECTER, P.C.
16   1525 Locust Street
     Philadelphia, PA 19102
17   Telephone: 215-772-1000
     Pro Hoc Vice Petition Pending
18
     Attorneys for All Plaintiffs
19
     JOHN K. DIPAOLO, State Bar No. 321942
20    dipaolojohn@uchastings.edu
     General Counsel
21   Secretary to the Board of Directors
     Hastings College of the Law
22   200 McAllister Street
     San Francisco, CA 94102
23   Telephone: 415-565-4787
     Facsimile: 415-565-4825
24
     Attorney for Plaintiff
25   HASTINGS COLLEGE OF THE LAW
26
27
28

     JOINT CASE MANAGEMENT STATEMENT                   Case No. 4:20-cv-03033-JST
      Case 4:20-cv-03033-JST Document 24 Filed 05/21/20 Page 2 of 4




 1   DENNIS J. HERRERA, State Bar No. 139669
     City Attorney
 2   MEREDITH B. OSBORN, State Bar No. 250467
     Chief Trial Deputy
 3   JEREMY M. GOLDMAN, State Bar No. 218888
      Jeremy.Goldman@sfcityatty.org
 4   TARA M. STEELEY, State Bar No. 231775
      Tara.Steeley@sfcityatty.org
 5   RYAN STEVENS, State Bar No. 306409
      Ryan.Stevens@sfcityatty.org
 6   Deputy City Attorneys
     Fox Plaza
 7   1390 Market Street, Sixth Floor
     San Francisco, CA 94102-5408
 8   Telephone: 415-554-3975
     Facsimile: 415-554-3837
 9
     Attorneys for Defendant
10   CITY AND COUNTY OF SAN FRANCISCO
11
12
                        UNITED STATES DISTRICT COURT
13
                FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
     HASTINGS COLLEGE OF THE                 Case No. 4:20-cv-03033-JST
15     LAW, a public trust and institution
       of higher education duly organized    JOINT CASE MANAGEMENT
16     under the laws and the Constitution   STATEMENT
       of the State of California;
17   FALLON VICTORIA, an individual;
     RENE DENIS, an individual;
18   TENDERLOIN MERCHANTS AND
       PROPERTY ASSOCIATION, a
19     business association;
     RANDY HUGHES, an individual; and
20   KRISTEN VILLALOBOS, an
       individual,
21
                 Plaintiffs,
22
           v.
23
     CITY AND COUNTY OF SAN
24     FRANCISCO, a municipal entity,
25               Defendant.
26
27
28

     JOINT CASE MANAGEMENT STATEMENT                   Case No. 4:20-cv-03033-JST
      Case 4:20-cv-03033-JST Document 24 Filed 05/21/20 Page 3 of 4




 1           As directed by this Court, the parties submit this Joint Case Management Statement in

 2   advance of the Case Management Conference Statement scheduled for 2:00 p.m. on May 22,

 3   2020.

 4           The parties participated in settlement conferences presided over by Magistrate Judge

 5   Corley on May 19 and 20. The parties have engaged in good faith negotiations, but have not

 6   yet reached an agreement. An additional settlement conference is scheduled for Monday, June

 7   1, 2020.

 8           Defendant City and County of San Francisco (“City”) will file a responsive pleading

 9   by June 23, 2020.

10           The City has agreed to accept service of written discovery from Plaintiffs without a

11   preceding Rule 26 Conference.

12           Plaintiffs are preparing a motion for a preliminary injunction and order of mandamus.

13   Whether and when plaintiffs file the motion will depend on the progress of settlement

14   discussions.

15           Plaintiffs attach the following documents to this statement.

16              1. ORDER RE: PRELIMINARY INJUNCTION issued in LA Alliance for

17                  Human Rights, et al. v. City of Los Angeles, et al. CV 20-02291-DOC-KES.

18              2. Tenderloin tent count as of May 19, 2020 based on data gathered by Urban

19                  Alchemy. This count does not include tents located in Fulton Plaza, between

20                  the Asian Art Museum and the Public Library.

21              3. Article from May 20, 2020 edition of the San Francisco Chronicle entitled

22                  “Social distancing on Chestnut Street — what’s that?,” by Steve Rubenstein.

23                  https://www.sfchronicle.com/bayarea/article/Social-distancing-on-Chestnut-

24                  Street-what-s-15275408.php

25
26
27
28
                                  -1-
     JOINT CASE MANAGEMENT STATEMENT                                   Case No. 4:20-cv-03033-JST
      Case 4:20-cv-03033-JST Document 24 Filed 05/21/20 Page 4 of 4




 1                         WALKUP, MELODIA, KELLY & SCHOENBERGER
                           GREENBERG GROSS LLP
 2
 3
 4   Dated: May 21, 2020             By: /S/ Matthew D. Davis
                                        Michael A. Kelly
 5                                      Richard H. Schoenberger
                                        Matthew D. Davis
 6                                      Jade Smith-Williams
                                        John K. DiPaolo
 7                                      Alan A. Greenberg
                                        Wayne R. Gross
 8                                      Deborah S. Mallgrave
                                        Shanin Spector
 9                                   Attorneys for Plaintiffs HASTINGS
                                     COLLEGE OF THE LAW; FALLON
10                                   VICTORIA; RENE DENIS; TENDERLOIN
                                     MERCHANTS AND BUSINESS OWNERS
11                                   ASSOCIATION; RANDY HUGHES; and
                                     KRISTEN VILLALOBOS
12
13
14
15
16                                   OFFICE OF THE CITY ATTORNEY
17
18   Dated: May 13, 2020             By: /S/ Ryan Stevens
                                        Dennis J. Herrera
19                                      Meredith B. Osborn
                                        Jeremy M. Goldman
20                                      Tara M. Steeley
                                        Ryan Stevens
21                                   Attorneys for Defendant CITY AND
                                     COUNTY OF SAN FRANCISCO
22
23
24
25
26
27
28
                                  -2-
     JOINT CASE MANAGEMENT STATEMENT                   Case No. 4:20-cv-03033-JST
